Citation Nr: 0739445	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to an increased rating for flat feet, 
currently rated as 30 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  


FINDINGS OF FACT

1.  It is not shown that service-connected psychiatric 
symptomatology due to PTSD results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

2.  "Pronounced" disability due to bilateral pes planus, 
such as marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, is not shown. 

3.  Service connection is in effect for PTSD, rated as 50 
percent disabling and flat feet, rated as 30 percent 
disabling; the service-connected disabilities combine to 70 
percent.  

4.  The veteran reports education through three years of high 
school and extensive work history as a laborer in the 
construction field; he claims he became too disabled to work 
in 2000. 

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met. 38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic 
Code (DC) 9411 (2007).    

2.  The criteria for a rating in excess of 30 percent for 
flat feet are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.71a, DC 5276 (2007).    

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, letters dated in September 
2003, June 2004, December 2005 and March 2006 satisfied the 
duty to notify provisions.  As for the duty to assist, the 
veteran's service medical records have been obtained, along 
with VA medical records.  The veteran has also been afforded 
VA examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file, and the veteran 
himself indicated that he had no other information or 
evidence to substantiate his claims in a statement received 
in April 2006.   As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Increased Ratings for PTSD/Flat Feet

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorders, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed the voluminous VA 
clinical evidence obtained by the RO, as well as the 
transcript from the May 2005 hearing.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

 
1.  PTSD 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships warrants a 50 percent 
disability rating.  38 C.F.R. § 4.130, DC 9411 (2006).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships warrants a 70 percent 
disability rating.  Id.

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection for PTSD was granted by a 
November 1997 rating decision.  A 30 percent rating was 
assigned.  This rating was increased to 50 percent by a 
September 2003 rating decision, and this rating has been 
continued until the present time.  Evidence cited in this 
decision as warranting entitlement to increased compensation 
included a September 2001 VA outpatient treatment report that 
reflected a Global Assessment of Functioning (hereinafter 
GAF) score of 54, which was noted in the September 2003 
rating to be indicative of moderate symptoms with moderate 
difficulty in social and occupational settings.

The record reflects additional reports from VA outpatient 
treatment for PTSD through 2006.  As for the severity of PTSD 
during this period, a February 2004 VA examination by a VA 
psychologist showed the examiner stating that there was "no 
compelling evidence" that the veteran's PTSD had worsened in 
the past few years, and the GAF score following this 
examination was 55.  The examiner at that time also noted 
that the veteran's "difficulties" were more related to his 
physical condition than PTSD.  Shortly thereafter at a May 
2004 outpatient visit, the psychiatrist noted that the 
veteran appeared to be "somewhat disheveled" but that 
speech was within normal limits and that he presented with a 
calm and friendly manner.  Affect and mood were flat but 
there was no evidence of a thought disorder.  Cognitive 
functioning was intact and insight and judgment were within 
normal limits

The veteran was afforded a VA psychological examination in 
August 2005, with the examining psychologist noting that he 
had reviewed the claims file.  The veteran was cooperative 
and pleasant with casual attire and normal grooming.  He was 
straightforward in his responses to questions and there was 
no evidence of psychotic symptomatology.  Thought processes 
were connected, coherent and relevant and no delusions or 
hallucinations were exhibited.  Memory was intact, mood was 
euthymic and affect was consistent with the content of his 
speech.  Psychological testing revealed "somewhat 
exaggerated results," and indicated that the most prominent 
psychiatric symptom displayed by the veteran was depression.  
The examiner also noted that the veteran was often anxious, 
agitated, and tense and that he may have a sleep disturbance 
as well as an inability to concentrate.  It was again 
concluded that there was "no compelling evidence" that the 
veteran's PTSD had worsened.  

The psychologist who examined the veteran in August 2005 also 
noted that in reviewing the reports of outpatient treatment 
provided to the veteran at a VA mental hygiene clinic from 
February 2004 until August 2005, "it appears that in 
general, his mood has been stable and that his PTSD symptoms 
have been under control."  It was noted by the examiner that 
the veteran's outpatient treatment records indicated that the 
veteran's condition worsened in August 2005 when the 
veteran's wife passed away, resulting in sleep problems and 
difficulties adjusting to her loss.  The psychologist stated 
that the medications that had been prescribed for the veteran 
appeared to have been effective, and that the veteran's 
condition should return to baseline as he adjusted to her 
death.  His conclusion was that the veteran met the criteria 
for PTSD, but that this condition had not worsened since the 
last VA examination in 2004.  The GAF score was again 55. 

As for the most recent clinical evidence, a January 2006 
psychiatric outpatient report showed the veteran reporting 
that his grief was not improving, and that he was having 
trouble sleeping, with nightmares of his times in Vietnam and 
his wife mixed together.  His appetite was so poor he did not 
eat some days.  He reported that he occasionally hears the 
voice of someone outside when nobody is there.  A report from 
VA group psychotherapy in February 2006 also indicated the 
veteran was still coping with the loss of his wife.  He was 
irritated and agitated during the first part of the session 
but he calmed down and relaxed during the second half of the 
session.  Outpatient treatment records dated in late 2005 and 
early 2006, while reflecting feeling of uselessness and 
emptiness, do not reflect any suicidal ideation. 

Applying the pertinent criteria to the facts summarized 
above, the Board notes that this medical evidence, while 
demonstrating some limitations caused by the veteran's PTSD 
as reflected by GAF scores of 54 and 55, clearly does not 
demonstrate symptomatology that matches the criteria required 
for a 70 percent rating for this disability.  That is, this 
evidence does not demonstrate suicidal ideation, obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with violence, spatial 
disorientation; or neglect of personal appearance and 
hygiene.  As such, and in light of the fact that the quite 
specific criteria for an increased rating codified at 38 
C.F.R. § 4.130 DC 9411 are otherwise in significant part not 
demonstrated, the Board finds that increased compensation for 
PTSD is not warranted.   

2.  Flat Feet 

Under 38 C.F.R. § 4.71a, DC 5276, acquired bilateral pes 
planus resulting in pronounced disability manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent disability rating.  
Severe disability due to bilateral pes planus, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent disability rating.  

Service connection for pes planus was granted by an August 
1972 rating decision. A 30 percent rating was assigned under 
DC 5276 effective from April 1971, and this rating has been 
continued until the present time.  

The recent clinical evidence includes a report from a 
February 2004 VA examination, at which time the veteran 
complained about persistent pain, soreness, aching and 
tenderness in the feet.  He also described some pain and 
stiffness with prolonged standing and walking more than three 
to four hours at a time.  He said normal daily activities are 
difficult and the he wears corrective shoes with inserts.  No 
prior surgery for the feet was described, and repetitive use 
of the feet was said to have resulted in irritation and 
increased soreness, aching, pain and tenderness.  

Upon examination in February 2004, the veteran was able to 
ambulate independently without aids or assistance and he 
could raise up on his toes and heels.  The right foot 
revealed some claw toes that were correctible and some lost 
arches and flat feet.  There were some calluses on the 
plantar surfaces of the feet and tenderness, soreness and 
pain on palpation.  There was no misalignment of the Achilles 
tendon or heels and there was mild pronation of the foot with 
ambulation.  The examination of the left foot revealed flat 
foot with mild pronation.  The heels and toes were not in 
valgus and there was some tenderness to soreness with some 
callosities noted.  There was mild pronation with ambulation 
of the left foot and a normal station and gait.  

Another VA examination of the feet in August 2005 showed the 
veteran describing unbearable "lightening" pain from one 
callus to the other.  Occasional complaints of heat and 
redness were described and pain was present across the dorsum 
of the foot.  The veteran admitted to fatigue and some lack 
of endurance, and the symptoms were said to be present with 
standing and relieved with rest.  It was reported that shoe 
inserts and orthopedic shoes were helpful.  The veteran 
stated that he was not able to work due to pain but that he 
could complete the normal activities of daily life.  He 
stated he avoided physical activity.  

Upon examination in August 2005, the arches were collapsed 
but the feet were neurovascularly intact.  Positive hair 
growth was noted bilaterally and pedal pulses were palpable 
bilaterally.  Protective sensation was intact and the tinel's 
and vallieux signs were negative.  Muscle strength was 5/5 on 
testing with no pain noted and no high arch, clawfoot or 
other deformity was noted.  No unusual shoe wear pattern was 
noted.  The passive and active range of motion was full 
without crepitus or pain and there was no instability or 
weakness noted.  Tenderness was elicited to palpation of the 
calluses.  The veteran was unable to stand unassisted and he 
had an antalgic gate.  Calluses were noted in the plantar 
surfaces and the vascular examination was unremarkable.  
Supination, pronation and toe/heel rising were not possible 
and the veteran used a desk or chair for assistance when 
standing.  There was heavy breathing/gasping during the 
examination.  Weight bearing and non weight bearing alignment 
showed less than 10 degrees of varus bilaterally that was not 
correctible due to pain with manipulation.  Forefoot varus 
malalignment with plantar flexed first was partially 
correctible with manipulation.  Repetitive testing for pain, 
weakness, fatigue and incoordination showed no change with 
pain.  The diagnosis was normal progression flat feet.  

The clinical evidence set forth above does not reveal 
"pronounced" pes planus as delineated at DC 5276, thus 
precluding a rating in excess of 30 percent.  That is, it is 
not shown that the veteran's bilateral flat feet results in 
marked pronation, extreme tenderness, marked inward 
displacement or severe spasm of the tendo achillis that is 
not improved by orthopedic shoes or appliances.  In fact, the 
symptoms associated with the veteran's pes planus appear to 
have been improved with corrective shoes and inserts.  In 
addition, the August 2005 examination showed a full range of 
motion in the feet without pain, instability or weakness, 
with no indication that increased compensation would be 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
for the symptomatology that was demonstrated by the clinical 
evidence above, to include problems with pronation and 
supination and varus deformities, this symptomatology is 
adequately reflected by the 30 percent rating currently in 
effect. 

3.  Final Considerations
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of those currently assigned 
are provided for certain manifestations of the veteran's 
service-connected disabilities, but those manifestations are 
not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent hospitalizations due to his PTSD or 
flat feet, and his service-connected residuals have not shown 
functional limitation beyond that contemplated by the ratings 
currently assigned for PTSD and flat feet. Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for PTSD and flat feet, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
B.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

As adjudicated above, the service-connected disabilities 
consist of PTSD, rated as 50 percent disabling and flat feet, 
rated as 30 percent disabling.  The service-connected 
disabilities combine to 70 percent.  Thus, as there is one 
service-connected disability ratable at 40 percent or more 
and the combined service-connected disability rating is 70 
percent, the schedular requirements for TDIU are met.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) signed in 
January 2004, the veteran reports education through three 
years of high school and occupational experience as a 
construction  worker.  He reported on this application that 
he became too disabled to work in 2000.  

A review of the evidence of record reflects no reliable 
evidence indicating that due solely to service-connected 
disability, the veteran is unable to work.  While the Board 
concedes that service-connected disability might have 
precluded certain types of employment, such as that requiring 
prolonged interaction with other people or continuous 
standing, there is no evidence that all forms of employment 
were precluded by the veteran's service-connected 
disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all employment, even 
sedentary employment that would not involve interaction with 
others, was precluded due solely to the veteran's service-
connected disabilities.  As support for this determination, 
the Board notes that the veteran himself indicated to a VA 
examiner in February 2004, after reporting that he quit 
working in 2002 because he "couldn't deal with it anymore," 
that a non-service back disability was one of the factors 
that "got to" him.  As such, the Board finds that the 
veteran is not precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities, nor is he incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for a TDIU, the 
doctrine is not for application.  See Gilbert, supra.   


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  

Entitlement to a rating in excess of 30 percent for flat feet 
is denied. 

Entitlement to TDIU is denied.    



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


